     Case 1:18-cr-00452-MHC-CCB Document 98 Filed 04/15/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


UNITED STATES OF AMERICA

v.                                         CRIMINAL ACTION FILE

BERTHA AQUINO-BUSTOS and                   NO. 1:18-CR-452-MHC-CCB
AURELIO PENALOZA-BRAVO,

       Defendants.


                             AMENDED ORDER

      It is hereby ORDERED that the first paragraph of Section IV of the Court’s

April 14, 2020, Order [Doc. 97] labeled “Conclusion” is amended to read as

follows:

      “Accordingly, after a de novo review of those portions of the R&R to which

the United States objects, the Court OVERRULES its objections [Doc. 94].

Finding no clear error in the remaining portions of the R&R, the Court ADOPTS

the R&R [Docs. 91 & 93] as the Opinion and Order of the Court.”

      IT IS SO ORDERED this 15th day of April, 2020.



                                     ____________________________________
                                     MARK H. COHEN
                                     United States District Judge
